  Case 19-31483-ABA       Doc 7   Filed 11/15/19 Entered 11/15/19 13:40:00   Desc Main
                                  Document      Page 1 of 3



360 Capital LLC
1003 Shore Road
Linwood, NJ 08221

American Express
PO Box 650448
Dallas, TX 75265-0048

Apex Asset Management
PO Box 5407
Lancaster, PA 17606-5407

Atlantic City Electric
PO Box 17006
Wilmington, DE 19850-7006

Benderson LLP
347 Mount Pleasant Avenue
West Orange, NJ 07052

Best Buy Credit Services
PO Box 9001007
Louisville, KY 40290-1007

C.O.S. Construction LLC
5 Cobbler Court
Sewell, NJ 08080

Citizens Bank NA
One Citizens Plaza
Providence, RI 02903

Coastal Pools
501 W. Patcong Avenue
Linwood, NJ 08221

Comcast
1 Comcast Center
Philadelphia, PA 19103

Comenity Bank
PO Box 182273
Columbus, OH 43218-2273
Comenity Capital Bank
PO Box 183003
Columbus, OH 43218
Gary W. Levi
5 Penny Lane
Medford, NJ 08055
Hovatter Friedman Saputelli & Levi LLP
3221 NJ-38 #300
Mount Laurel, NJ 08054
Internal Revenue Service
PO Box 931000
Louisville, KY 40293-1000
Jersey Shore Federal Credit Union
1434 New Road
Northfield, NJ 08225
                                          Page 1
  Case 19-31483-ABA      Doc 7   Filed 11/15/19 Entered 11/15/19 13:40:00   Desc Main
                                 Document      Page 2 of 3




Kenneth and Randi Friedman
836 Matlack Drive
Moorestown, NJ 08057
Lourdes Cardiology Services
PO Box 824699
Philadelphia, PA 19182-4699
Madison Ventures LLC
413 Teal Court
Moorestown, NJ 08057
Marc and Lisa Stofman
4 Polo Court
Cherry Hill, NJ 08003
Needleman Management
1060 North Kings Highway, Suite 250
Cherry Hill, NJ 08034

Networks Plus
504 Rt. 130 Suite 110
Cinnaminson, NJ 08077

New Jersey American Water
PO Box 371331
Pittsburgh, PA 15250-7331

New Jersey Urology LLC
1515 Broad Street, Suite B130
Bloomfield, NJ 07003-3002

Nordstrom
PO Box 79139
Phoenix, AZ 85062-9139

Optimum Outcome
PO Box 660943
Dallas, TX 75226-0943

Republic Bank
50 South 16th Street
Suite #2400
Philadelphia, PA 19102

Shellpoint Mortgage Servicing
PO Box 619063
Dallas, TX 75261-9063

Sounth Jersey Gas
PO Box 557
Hammonton, NJ 08037-9927

Sprint
PO Box 4191
Carol Stream, IL 60197-4191

State of New Jersey
NJ Division of Taxation
Revenue Processing Center
PO Box 643
Trenton, NJ 08646-0643
                                         Page 2
  Case 19-31483-ABA       Doc 7   Filed 11/15/19 Entered 11/15/19 13:40:00   Desc Main
                                  Document      Page 3 of 3




TD Bank
PO Box 84037
Columbus, GA 31908-4037
Town of Hammonton
100 Central Avenue
Hammonton, NJ 08037




                                          Page 3
